Citation Nr: 1733526	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  05-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD) with persistent depressive disorder, initially rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for PTSD with persistent depressive disorder, rated as 70 percent disabling from March 9, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1967 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Regional Office (RO) of the Department of Veterans Affairs (VA). 

An April 2003 rating decision by the RO in Cleveland, Ohio denied entitlement to service connection for a mood disorder, as well as declined to reopen the Veteran's previously denied claim for service connection for PTSD. 

In an October 2008 decision, the Board reopened the Veteran's claim of entitlement to service connection for PTSD.  In a September 2011 decision, the Board granted service connection for PTSD; at that time, the Board also remanded the claim for service connection for an acquired psychiatric disorder for further development. 

An April 2012 rating decision of the RO in Louisville, Kentucky, granted service connection for the Veteran's psychiatric disorders and assigned an initial noncompensable rating to the Veteran's PTSD, effective May 17, 2002.

These claims were most recently before the Board in January 2015, wherein the Veteran's claims were remanded for additional development and due process considerations.  

An April 2015 rating decision granted the Veteran service connection for persistent depressive disorder and polysubstance dependence in full sustained remission; the Veteran's PTSD and depressive disorder were recharacterized as shown above, and an increased, 30 percent disability rating for PTSD with persistent depressive disorder was granted effective May 17, 2002; and increased, 70 percent disability rating for PTSD with persistent depressive disorder was granted effective March 9, 2012.  As the Veteran has not been granted the maximum benefit allowed, the claims for increased disability ratings remain on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was represented by a state legal aid agency.  By a June 2014 letter, the Veteran's attorney informed the Board that the Veteran had moved from Ohio to Kentucky and was no longer eligible for the agency's services.  The attorney requested an extension of time in order for the Veteran to secure new representation.  The Board, in a July 2014 letter, granted the motion and informed the Veteran that he had 90 days to appoint a new representative.  In April 2016, the Veteran appointed Disabled American Veterans as his representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally file a claim of entitlement to a TDIU.  However, in the March 2017 informal hearing presentation, the Veteran's representative indicated that the Veteran's service-connected psychiatric disability precludes him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The Board observes that the RO acknowledged the Veteran's TDIU claim, but notes that the claim has not yet been developed or adjudicated by the RO.  On remand, the TDIU claim must be developed and adjudicated.  

The Veteran submitted a December 2002 notice of fully favorable decision, indicating that the Veteran was granted Social Security Disability Insurance (SSDI) benefits, effective April 2001.  The Veteran was granted SSDI benefits due to his discogenic and degenerative disorders of the back and his affective disorders.  The Board acknowledges that the RO, in April 2007, attempted to obtain a copy of any supporting medical records pertinent to the claim for SSDI, but was unsuccessful.  At that time, the RO was informed that the Veteran's records were at the SSA jurisdiction office and not the SSA National Records Center, where the request for records was sent.  However, there is nothing in the record that indicates that the RO attempted to obtain the Veteran's records from the SSA jurisdictional office or that such records are unavailable by any means.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Any medical evidence related to his claim for SSDI may be pertinent to his claims for increased ratings and/or TDIU.  VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As such, these records must also be obtained and associated with the other evidence in the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Regarding the claim for TDIU, the ultimate responsibility for a TDIU determination is a factual one rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the record is not sufficient for the Board to make such a determination, and an examination is needed to allow the Board to make a fully informed decision in this case.  

The Veteran's claim for TDIU is inextricably intertwined with the increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the issue of entitlement to increased ratings for the Veteran's psychiatric disabilities must be deferred until after completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  Conduct any additional necessary development for the Veteran's claim of entitlement to a TDIU.  

2.  Take appropriate steps to associate the Veteran's SSA disability records and decision with the claims file.  If records cannot be obtained, this must be documented and the Veteran must be notified.  

3.  Schedule the Veteran for an examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials.  

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The Veteran's service-connected disabilities are: unspecified depressive disorder with anxious distress, type II diabetes mellitus, and peripheral neuropathy of the lower extremities.   

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




